         Case 6:20-cv-00889-ADA Document 33 Filed 04/13/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                     )
BRAZOS LICENSING AND                            )
DEVELOPMENT,                                    )   CIVIL ACTION No. 6:20-cv-889-ADA
                                                )   CIVIL ACTION No. 6:20-cv-891-ADA
              Plaintiff,                        )   CIVIL ACTION No. 6:20-cv-892-ADA
                                                )   CIVIL ACTION No. 6:20-cv-893-ADA
              v.                                )   CIVIL ACTION No. 6:20-cv-916-ADA
                                                )   CIVIL ACTION No. 6:20-cv-917-ADA
HUAWEI TECHNOLOGIES CO., LTD.                   )
and HUAWEI TECHNOLOGIES USA                     )   JURY TRIAL DEMANDED
INC.,                                           )
                                                )
              Defendants.
                                                )

  DEFENDANTS’ UNOPPOSED MOTION TO AMEND THE SCHEDULING ORDER

       Defendants Huawei Technologies Co., Ltd. and Huawei Technologies USA Inc.,

(collectively, “Huawei”) hereby move the Court to amend the Scheduling Orders for the above-

referenced cases (see e.g., Case No. 6:20-cv-889-ADA, Dkt. 29) to slightly extend the deadlines

relating to the pre-Markman briefing deadlines, as follows:

      Current Deadline              Proposed Deadline                      Item

        April 16, 2021                 April 20, 2021         Parties exchange claim terms
                                                              for construction.

        April 30, 2021                  May 4, 2021           Parties exchange proposed
                                                              claim constructions.

         May 7, 2021                   May 11, 2021           Parties disclose extrinsic
                                                              evidence. The parties shall
                                                              disclose any extrinsic evidence,
                                                              including the identity of any
                                                              expert witness they may rely
                                                              upon with respect to claim
                                                              construction or indefiniteness.
                                                              With respect to any expert
                                                              identified, the parties shall
                                                              identify the scope of the topics

                                                1
         Case 6:20-cv-00889-ADA Document 33 Filed 04/13/21 Page 2 of 4




                                                             for the witness’s expected
                                                             testimony. With respect to
                                                             items of extrinsic evidence, the
                                                             parties shall identify each such
                                                             item by production number or
                                                             produce a copy of any such
                                                             item if not previously produced.

      Plaintiff does not oppose this slight extension, and no other deadlines in the Scheduling

Orders will be impacted. Accordingly, Huawei respectfully requests that the Court grant the

requested amendments and extensions.




Dated: April 13, 2021                      Respectfully submitted,
                                           /s/ Jason W. Cook
                                           Jason W. Cook
                                           Texas Bar No. 24028537
                                           Shaun W. Hassett
                                           Texas Bar No. 24074372
                                           MCGUIREWOODS LLP
                                           2000 McKinney Avenue, Suite 1400
                                           Dallas, TX 75201
                                           Telephone: (214) 932-6400
                                           jcook@mcguirewoods.com
                                           shassett@mcguirewoods.com

                                           Tyler T. VanHoutan
                                           Texas Bar No. 24033290
                                           MCGUIREWOODS LLP
                                           600 Travis St., Suite 7500
                                           Houston, TX 77002
                                           Telephone: (713) 571-9191
                                           tvanhoutan@mcguirewoods.com

                                           J. Mark Mann
                                           Texas Bar No. 12926150
                                           G. Blake Thompson
                                           Texas Bar No. 24042033
                                           MANN | TINDEL | THOMPSON
                                           300 West Main Street
                                           Henderson, Texas 75652

                                              2
Case 6:20-cv-00889-ADA Document 33 Filed 04/13/21 Page 3 of 4




                           Telephone: (903) 657-8540
                           mark@themannfirm.com
                           blake@themannfirm.com

                           Counsel for Defendants Huawei Technologies Co.,
                           Ltd. and Huawei Technologies USA Inc.




                              3
         Case 6:20-cv-00889-ADA Document 33 Filed 04/13/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that on April 13, 2021, all counsel of record who have appeared in this case are being served with

a copy of the foregoing via the Court’s CM/ECF system.


                                             /s/ Jason W. Cook
                                             Jason W. Cook




                                                4
